966 F.2d 1457
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appelleev.Dean SHEHORN, Defendant-Appellant.
No. 91-3466.
United States Court of Appeals, Seventh Circuit.
May 29, 1992.

Before COFFEY and FLAUM, Circuit Judges, and WOOD, Jr., Senior Judge.

ORDER

1
The defendant was convicted on his pleas of guilty to one count of conspiracy to possess with the intent to distribute cocaine and one count of conducting a financial transaction with drug proceeds.   In accordance with the recommendation in the Presentence Report, the district court calculated the offense level under the Guidelines as though the charges constituted two separate offenses despite the fact that the conspiracy offense was the cause of the financial transaction being illegal (money for the transaction was the proceeds of cocaine sales).   The defendant and the government agree that the count of conspiracy to possess with the intent to distribute cocaine and the count of conducting a financial transaction with drug proceeds should have been grouped pursuant to § 3D1.2(c) of the Sentencing Guidelines because they arose from, and were in furtherance of, a common scheme to distribute cocaine.   The sentence of the district court is VACATED and the case is REMANDED to the court for re-sentencing pursuant to § 3D1.2(c).